IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-12-00086-CR

                            IN RE JULIUS STEWART


                                Original Proceeding



                          MEMORANDUM OPINION


      In this original proceeding, entitled an “application for writ of mandamus … ,”

Julius Stewart, who alleges sixteen months of pretrial incarceration, complains of the

trial court’s failure to provide him a speedy trial and seeks to have his pending criminal

case dismissed. Stewart thus actually seeks habeas corpus relief.

      The courts of appeals do not have original habeas corpus jurisdiction in criminal

law matters. Ex parte Hearon, 3 S.W.3d 650 (Tex. App.—Waco 1999, orig. proceeding)

(citing Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio 1999, no pet.); and

Sanders v. State, 771 S.W.2d 645, 650 (Tex. App.—El Paso 1989, pet. ref’d)); Ex parte

Hawkins, 885 S.W.2d 586, 588 (Tex. App.—El Paso 1994, orig. proceeding); see also Ex

parte Graves, 271 S.W.3d 801, 807 (Tex. App.—Waco 2008, pet. ref’d) (“But a speedy-trial
claim is not cognizable on a pretrial writ of habeas corpus. ‘[A]n applicant may not use

a pretrial writ to assert his or her constitutional rights to a speedy trial. …’”).

        Accordingly, we dismiss this original proceeding for lack of jurisdiction.




                                                   REX D. DAVIS
                                                   Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed March 28, 2012
Do not publish
[OT06]




In re Stewart                                                                         Page 2